Citation Nr: 9901083	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97-15 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

10
The appellant had active service from September 1959 to 
October 1963, and from January 1991 to August 1991.  He also 
had periods of military training before his first period of 
active duty and between his first and second periods of 
active duty.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from separate rating decisions by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 1995, the RO denied the appellants 
claims for service connection for left ear hearing loss and 
hypertension.  By decision dated April 1996, the RO denied 
the appellants claim for service connection for sleep apnea.

The appellants claim for service connection for left ear 
hearing loss is addressed in the remand appended to this 
decision.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that his recently 
diagnosed sleep apnea was first manifested by his symptoms of 
snoring and daytime sleepiness during his first tour of duty.  
He also contends that his hypertension was incurred, or 
aggravated, during his second tour of duty.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellants claims for 
service connection for sleep apnea and hypertension are 
denied as not well grounded.


FINDINGS OF FACT

1.  Sleep apnea was first medically shown many years after 
the appellants first period of active service, and several 
years after his second period of active service.

2.  No medical evidence has been presented or secured to 
establish a causal connection, or nexus, between sleep apnea 
and the claimed symptoms in service.

3.  Hypertension was not manifested during the appellants 
first period of active service, and was not manifested to a 
degree of ten percent or more within one year from his 
separation from his first period of active service.

4.  Hypertension was medically established prior to the 
appellants second period of active duty.

5.  The appellants hypertension did not increase in severity 
during his second period of active service.



CONCLUSIONS OF LAW

1.  The claim for service connection for sleep apnea is not 
well grounded, and there is no statutory duty to assist the 
appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for hypertension is not 
well grounded, and there is no statutory duty to assist the 
appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Law and Regulations

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

Service connection will be granted for disability resulting 
from personal injury suffered or disease incurred in or 
aggravated during active service.  38 U.S.C.A. § 1131 (West 
1991).  Hypertension may also be presumed a service- 
connected disability, if the evidence shows that such disease 
became manifest to a degree of 10 percent within one year 
from the appellants separation from active service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1997).

Active service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 1991).  For periods of 
inactive duty training, service connection may not be granted 
for disability resulting from disease.  See VAOGCPREC 86-90 
(July 18, 1990)(manifestations of cardiovascular disease do 
not constitute an injury under the provisions of 38 
U.S.C.A. § 101(24)).

A pre-existing injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where a pre- service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306 (1997).

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1997); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).


II.  Factual Summary

Service medical records are negative for complaint, 
manifestation, treatment or diagnosis of a sleep disorder or 
hypertension.  On discharge examination in October 1963, the 
appellants systolic and diastolic pressure was recorded as 
128/82, respectively.  The nose, throat, mouth, heart and 
vascular system were clinically evaluated as normal.

With the exception of a 15- pound weight gain, there was no 
change in the appellant's physical health on his April 1964 
Reserve enlistment examination.  His blood pressure reading 
was 130/88.  Subsequent reserve examinations reveal 
intermittently elevated diastolic blood pressure readings.  
Periodic electrocardiograph testing revealed normal sinus 
rhythms.  Of significance, in 1986, the appellant underwent a 
five- day blood pressure check for abnormal blood pressure 
readings.  The blood pressure readings were as follows:

Date
06-23-86
06-24-86
06-25-86
06-26-86
06-27-86
A.M.
158/92
140/94
134/88
136/90
144/90
P.M.
142/90
140/96
140/92
138/92
146/88

On a July 1987 Reserve examination, an examiner noted that 
the appellants hypertension was controlled with blood 
pressure medications.  His blood pressure was recorded as 
160/50.

On his report of examination for active duty, dated January 
1991, the appellant denied frequent trouble sleeping or ear, 
nose or throat trouble.  His blood pressure reading was 
140/60.  The nose, throat, mouth, heart and vascular systems 
were clinically evaluated as normal.

In March 1992, the appellant received prescriptive medicine 
from VA for his hypertension.  His blood pressure readings 
were 214/124 and 200/128.  In April 1992, his blood pressure 
was recorded as 181/118.

Inpatient treatment records for treatment for peptic ulcer 
disease at Charity Hospital, dated in January 1994, reveal 
the detection of sinus tachycardia.  A nasogastric tube was 
placed in the appellants right nares with 20 cubic 
centimeters of air pressure.

On VA hypertension examination, dated January 1995, the 
appellant reported taking medication for control of his 
hypertension.  His blood pressure readings were 144/92, 
144/90 and 152/94.

VA outpatient treatment record, dated in December 1995, 
revealed the appellants complaint of a 20 to 30 year history 
of snoring, and a 10 to 15 year history of sleep apnea.  He 
indicated that, during his 7 hours of sleep, he would awaken 
on an hourly basis.  He also indicated that he would fall 
asleep while watching television or reading.  Polysomnography 
study, dated in December 1995, revealed loud snoring and 
brief periods of sleep latency.  The appellants sleep was 
characterized by severe obstructive apneas and hypopneas with 
accompanying oxygen desaturations and sleep fragmentation.  
Cardiac arrhythmias consisted of frequent, single premature 
ventricular depolarizations.  Diagnosis was of severe 
obstructive sleep apnea corrected with continuous positive 
airway pressure (CPAP) of 19 pounds.  In February 1996, he 
was prescribed a warm air humidifier attachment to his CPAP.  
He also received follow- up treatment for hypertension.

During his appearance before the RO in April 1997, and before 
the undersigned in June 1998, the appellant first recalled 
being told that he had an elevated blood pressure while in 
the Reserves in 1972.  He conceded that he was hypertensive 
during his period in the reserves, but gave somewhat 
conflicting testimony with regard to his treatment.  In his 
appearance before the hearing officer, he indicated that he 
was on medication while undergoing a five- day blood check in 
1986.  During his appearance before the undersigned, he 
stated that he did receive medication through a civilian 
doctor while in the reserves, but later indicated that the 
first time he was prescribed medication for hypertension was 
after his second tour of duty.  He further indicated that, 
within several months of his release from active duty, he 
received emergency room treatment for hypertension.

With respect to his claim for service connection for sleep 
apnea, the appellant initially testified to the RO that the 
onset of his sleeping difficulties occurred in the Air Force 
Reserves in 1976 or 1978.  He later indicated that his 
snoring began following basic training during his first tour 
of duty.  He also testified to daytime sleepiness during 
service.  Before the undersigned, he stated that he was first 
told that he had a sleeping problem, manifested by snoring 
and gasping for breath, by his fellow servicemates during his 
first tour of duty.  He was first diagnosed with sleep apnea 
in 1995.

III.  Service connection for sleep apnea

Upon reviewing the pertinent evidence, the Board fails to 
find any evidence of record which establishes a causal 
connection between the appellants claimed episodes of 
snoring in service and his current diagnosis of sleep apnea.  
It is not until 1995, more than thirty- two years from his 
separation from his first period of service, that the 
appellant was diagnosed with sleep apnea.  His recollections 
of hearsay statements relating to his snoring in service, as 
well as his recollections of daytime sleepiness and gasping 
for breath during his sleep, are the only evidence of record 
of the existence of a sleep disorder during service, and of a 
causal relationship between his sleep apnea and his in- 
service symptomatology.

In this regard, the appellant is certainly competent to 
describe his symptoms of snoring and daytime sleepiness 
during service.  Grottveitt, 5 Vet.App. at 93.  
Notwithstanding the credible assertions of the appellant, a 
well grounded claim requires more than bare assertions of 
relating claimed in- service symptomatology to a medical 
diagnosis rendered many years thereafter.  See 38 C.F.R. 
§ 3.303(b)(1997); Savage v. Gober, 10 Vet.App. 488 (1997).  
Such evidence is not probative because the appellant, as a 
layman, is not considered competent on what is essentially a 
question involving medical diagnosis and etiology.  See Layno 
v. Brown, 6 Vet.App. 465 (1994)(laypersons not competent to 
relate symptoms of breathing problems to a diagnosis of 
bronchial asthma).  Because he has presented no competent 
evidence that his sleep apnea had its onset in service or is 
causally related to his active service, the claim, 
accordingly, is not well grounded, and must be denied.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

IV.  Service connection for hypertension

Service medical records are negative for the manifestation or 
diagnosis of hypertension during the appellants first tour 
of duty.  Additionally, there is no medical evidence of the 
manifestation of hypertension within one year from separation 
from service.  Rather, reserve medical records reflect that 
the appellant was monitored for abnormal blood pressure 
readings in 1986, and hypertension, controlled by medication, 
was medically documented in 1989.  Since the record clearly 
establishes the onset of hypertension during his period of 
inactive duty training, service connection may not be granted 
for disability resulting from this disease.  See VAOGCPREC 
86-90 (July 18, 1990).

As stated above, service connection may also be granted for 
aggravation of a pre-existing injury or disease during 
service.  However, in this case, there is no such medical 
evidence of treatment, let alone evidence of an increase in 
disability, during the appellants second period of service.  
In this regard, the Board notes the appellants opinion that 
his treatment for elevated diastolic pressure within 
approximately six months from service constitutes evidence of 
aggravation of his disease during service.  As stated above, 
his lay opinion is not probative regarding questions 
involving medical diagnosis and etiology.  Grottveitt, 5 
Vet.App. at 93.  Furthermore, since hypertension was 
medically established prior to his second period of active 
service, the presumptive service connection principles of 
38 C.F.R. §§ 3.307 and 3.309 are not for application for this 
period of active duty.

Accordingly, not all of the Caluza elements are present, and 
the Board must deny the appellants claim of service 
connection for sleep apnea.  See Edenfield v. Brown, 8 
Vet.App. 384 (1996) (en banc) (disallowance of a claim as not 
well grounded amounts to a disallowance of the claim on the 
merits based on insufficiency of evidence).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
those claims are not well grounded, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his or her application.  Here, the appellant has 
not referenced any existing evidence which arguably would 
well ground the claims, and, therefore, VA has no further 
duty under 38 U.S.C.A. § 5103(a).


ORDER

A well grounded claim of service connection for sleep apnea 
not having been submitted, the claim is denied.

A well grounded claim of service connection for hypertension 
not having been submitted, the claim is denied.


REMAND

The appellant contends that his left ear sensorineural 
hearing loss disability was caused by his exposure to 
acoustic trauma during his first period of active service.  
In this regard, he has testified to his exposure to weapons 
fire and jet engine noise during service.  Service medical 
records reveal that he was diagnosed with right ear 
sensorineural hearing loss during his first period of 
service, however, he testified to, and the medical records 
show, a gradual decline of hearing loss subsequent to this 
period of active duty.  In view of his exposure to acoustic 
trauma during his service, the Board is of the opinion that 
the appellant should be afforded a VA examination to evaluate 
the nature and etiology of his claimed left hearing loss 
disability.

Accordingly, this case is REMANDED for the following action:

1.  The appellant is hereby informed that he has a 
right to present any additional evidence or 
argument while the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992); 
Booth v. Brown, 8 Vet.App. 109 (1995); and Falzone 
v. Brown, 8 Vet.App. 398 (1995).

2.  The appellant should be afforded a VA hearing 
examination for the purpose of determining the 
nature and etiology of left hearing loss 
disability.  In this regard, the examiner should 
express opinion on the following question: Is it 
at least as likely as not that left hearing loss 
disability began in service or was the result of 
noise exposure in service?  In rendering an 
opinion, the examiner should set forth in detail 
and reflect his view of the entire evidentiary 
record.  Accordingly, the claims folder and a copy 
of this remand should be made available to the 
examiner.

3.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

4.  If the appellant fails to report for VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

5.  After completion of the above-referenced 
development, the RO should readjudicate the issues 
presently certified for appeal to the Board with 
consideration given to all of the evidence of 
record.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, 
remains denied, the appellant and his accredited 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

	
		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
